Exhibit 10.1



ILS International Launch Services, Inc. Proprietary Information

 

CONTRACT FOR LAUNCH SERVICES

Between

ILS International Launch Services, Inc.

and

Mobile Satellite Ventures LP

Effective Date: 11 May 2007



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

CONTRACT FOR LAUNCH SERVICES

This Contract is made and entered into as of 11 May 2007 (“Effective Date” or
“EDC”) by and between ILS International Launch Services, Inc. a Delaware
corporation, having its principal place of business at 1660 International Drive,
Suite 800, McLean, Virginia 22102, USA (“Contractor”) and Mobile Satellite
Ventures LP, having its principal place of business at 10802 Parkridge
Boulevard, Reston, Virginia 20191, USA (“MSV”).

ARTICLE 1

DEFINITIONS

Capitalized terms used and not otherwise defined herein shall have the following
meanings:

Business Day means any day that business is transacted in New York, New York,
USA, and shall exclude all Saturdays, Sundays and Legal Bank Holidays.

Constructive Total Failure means a Constructive Total Loss due to performance of
the Launch Vehicle.

Constructive Total Loss shall have the meaning assigned to the term
“Constructive Total Loss” in MSV’s Launch and In-Orbit Insurance policy in place
at the time of Launch. MSV shall provide a copy of such definition to Contractor
promptly after the issuance of such Launch and In-Orbit Insurance policy

Contract means this instrument and all exhibits attached hereto, as the same may
be amended from time to time in accordance with the terms hereof, including:

 

Exhibit 1 –   Proton Launch Services Statement of Work for the MSV Program,
dated 24 April 2007, Document No. ILSB- 0612-1364 Exhibit 2 –  

Proton Interface Control Document for the MSV Program valid and incorporated
into the Contract once signed by the Parties

(title subject to revision)

Insured Launch Activities means the activities carried out by either Party or
the Related Third Parties of either Party in accordance with the terms of this
Contract at the launch site and the Satellite processing facility, including
transportation of the Satellite from the Satellite processing facility to the
launch site and, if required, transportation of the Satellite from the launch
site to the Satellite processing facility.

Intentional Ignition means the Ignition as part of a planned launch sequence, of
the first-stage engine(s) of the Launch Vehicle that has been integrated with
the Satellite. Ignition can be followed by either (i) physical separation from
the Launch pad and the ground support equipment; or (ii) total loss or
destruction of the Satellite and/or the Launch Vehicle; or (iii) Terminated
Ignition.

Interface Control Document means that document referred to in the Statement of
Work attached or to be attached as an Exhibit to this Contract upon approval by
both Parties.

Initial Payment means the first payment made pertaining to a Launch Service as
set forth in Section 5.1 of this Contract.

Launch means that point in time following Intentional Ignition when there is
(i) physical separation of the Launch Vehicle from the Launch pad and the ground
support equipment; or (ii) total loss or destruction of the Satellite and/or the
Launch Vehicle. A Launch is deemed not to have occurred in the event of a
Terminated Ignition.

PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

1



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

Launch and In-Orbit Insurance means insurance covering the risks of Launch and
the risks of in-orbit failures with respect to partial loss, constructive total
loss and total loss of the Satellite.

Launch Date means the calendar date on which the Launch is scheduled to occur,
as established in accordance with Article 6 entitled “Launch Schedule” and as
such Launch Date may be adjusted in accordance with Article 7 entitled “Launch
Schedule Adjustments.”

Launch Opportunity means an adequate time period during which Contractor, in its
reasonable judgment, may provide a Launch Service to MSV, taking into account
all relevant conditions, including but not limited to, commitments to other
customers, maintenance of appropriate clearance times between flights, hardware
and range availability and requirements of the Government of the Russian
Federation and/or the Government of the Republic of Kazakhstan, as applicable,
for range support.

Launch Period means a period of (***) during which the Launch is scheduled to
occur, as specified in Paragraph 6.1 and as such Launch Period may be adjusted
in accordance with Article 7 entitled “Launch Schedule Adjustments.”

Launch Service means those services to be provided by Contractor to MSV for a
single Launch as set forth in Exhibit 1.

Launch Service Price means the price for any Launch Service as set forth in
Paragraph 4.1 entitled “Launch Service Price.”

Launch Slot means a period of thirty (30) days during which the Launch is
scheduled to occur, as specified in Paragraph 6.3 and as such Launch Slot may be
adjusted in accordance with Article 7 entitled “Launch Schedule Adjustments.”

Launch Vehicle means the Proton launch vehicle system consisting of a Proton
launch vehicle, a Breeze M upper stage, the payload fairing and the payload
adapter with separation system collectively identified as the Proton.

Legal Bank Holiday means a day that banks are scheduled in advance to be closed
in New York, New York, USA.

Option for Second Launch Service means the option for MSV, in its sole
discretion, to elect a second Launch Service under this Agreement as set forth
in Paragraph 2.2, on the terms and conditions for Launch Service set out herein.

Partial Failure means a Partial Loss due to performance of the Launch Vehicle.

Partial Loss shall have the meaning assigned to the term “Partial Loss” in MSV’s
Launch and In-Orbit Insurance policy in place at the time of Launch. MSV shall
provide a copy of such definition to Contractor promptly after the issuance of
such Launch and In-Orbit Insurance policy.

Party or Parties means Contractor, MSV or both.

Proton Launch Service means those services to be provided by Contractor to MSV
for a single Launch, utilizing a Proton Launch Vehicle, as set forth in Exhibit
1. Such Launch Service would include a second Launch if the Option for Second
Launch Service is exercised.

Related Third Parties means (i) the Parties’ directors, officers, agents,
employees and customers; (ii) the Parties’ contractors, subcontractors and
suppliers at any tier involved directly or indirectly in the performance of this
Contract, and their directors, officers, agents and employees; (iii) entities
involved with payload processing or other activities in the payload processing
facilities, including the contractor providing the payload processing
facilities, other customers of the payload processing facilities contractor, and
all

 

2



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

employees and contractors of those contractors and customers; and (iv) parties
having any right, title or interest, whether through sale, lease or service
arrangement or otherwise, directly or indirectly, in a Satellite or any
transponder, the Launch Vehicle or a Launch Service.

Replacement Launch Service means those services Contractor will provide in
accordance with Paragraph 17 to replace a Launch Service in the event of Total
Loss, Constructive Total Loss or Partial Loss in respect of such Launch Service.

Satellite means MSV-provided MSV-1 or MSV-2 satellite(s), as applicable (all
Boeing Satellite Systems-702-2000 spacecraft as further defined in the Exhibit 1
Statement of Work) and associated property to be launched on the Launch Vehicle
associated with a Launch Service under this Contract with the technical
requirements and characteristics set forth in Exhibit 1 and Exhibit 2. The MSV-1
and MSV-2 satellites shall be interchangeable with each other at any time up to
six (6) months prior to the first day of the scheduled Launch Period for Launch
Service Number 1, provided they are substantially similar and only one
(1) integration effort is required.

Statement of Work or SOW means that document identified as such and attached as
Exhibit 1 to this Contract.

Terminated Ignition means that, following Intentional Ignition, the first-stage
engine(s) of the Launch Vehicle are shut down, purposely or accidentally, prior
to physical separation from the Launch pad and the ground support equipment and
without total loss or destruction of the Satellite and/or Launch Vehicle.

Termination Charge means the charge calculated in accordance with Paragraph 21.6
entitled “Termination Charge.”

Third Party means any person or entity other than Contractor, MSV, their
respective Related Third Parties, the United States Government and its agencies,
contractors or subcontractors, and the governments of the Russian Federation and
the Republic of Kazakhstan and their agencies, contractors or subcontractors
involved directly in the performance of the Proton Launch Services.

Total Failure means a Total Loss due to performance of the Launch Vehicle.

Total Loss shall have the meaning assigned to the term “Total Loss” in MSV’s
Launch and In-Orbit Insurance policy in place at the time of Launch. MSV shall
provide a copy of such definition to Contractor promptly after the issuance of
such Launch and In-Orbit Insurance policy.

Total Price means the price for the Launch Service plus the financing fee as set
forth in Paragraph 4.1.

 

3



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

ARTICLE 2

SERVICES TO BE PROVIDED

2.1 Launch Service Contractor shall furnish a Launch Service for one (1) Launch
of an MSV-provided Satellite from the launch site, in accordance with the
applicable Exhibits and scheduled for the Launch Period specified in Paragraph
6.1 entitled “Launch Period.”

2.2 Option for Second Launch Service MSV may exercise the Option for a Second
Launch Service for an additional Launch of an MSV-provided satellite from the
launch site in accordance with applicable Exhibits and scheduled for the Launch
Period specified in Paragraph 6.1, at any time up until 31 December 2008 or at
least (***) prior to the first day of the desired Launch Period, whichever
occurs earlier. Contractor’s obligation to furnish such Launch Service within
the Launch Period set forth in Paragraph 6.1 shall be subject to Contractor’s
manifest availability. Contractor shall provide MSV reasonable advance notice if
the MSV-desired launch window is closing so that MSV has the opportunity to
exercise the Option for a Second Launch Service.

ARTICLE 3

RESERVED

ARTICLE 4

LAUNCH SERVICE PRICE

 

4.1 Launch Service Price

 

    

(***)

  

(***)

   Total Price

Launch Service Number 1

  

(***)

   (***)    $ 89,000,000

Launch Service Number 2*

  

(***)

  

(***)

   $ 93,000,000

--------------------------------------------------------------------------------

* If Option for Second Launch Service is elected in accordance with Paragraph
2.2 above.

 

4.2 Replacement Launch Service Price

 

    

Total Price for Launch in

Calendar Year 2011

  

Total Price for Launch in Calendar

Year 2012

Replacement Launch*

  

(***)

  

(***)

--------------------------------------------------------------------------------

* If a Replacement Launch is elected in accordance with Article 17.

** The 2011 price is valid for a Replacement Launch scheduled in calendar year
2011 with a Launch Period scheduled to end no later than 31 December 2011.

     (***)

 

4.3 Reserved

 

4



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

4.4 Taxes

4.4.1 The Total Price includes all taxes, duties and other levies imposed by the
United States Government and any political subdivisions thereof, and by any
taxing authority in the Russian Federation or Kazakhstan Government and any
political subdivision thereof, as may be required by law to be paid by the
Contractor in full in the performance of this Contract, including any duties or
other levies that may be imposed on any Satellite or any MSV-furnished items
including but not limited to its support equipment associated with
transportation and handling in Russia and Kazakhstan.

4.4.2 Any taxes, duties or levies imposed on MSV-furnished items, other than for
those taxes, duties or levies associated with transportation and handling in
Russia and Kazakhstan, shall be the obligation of MSV and, should such become an
obligation of Contractor for any reason, MSV shall indemnify and hold harmless
Contractor from such obligation and shall reimburse Contractor within thirty
(30) days of receipt of Contractor’s invoice for payment of such amounts.

ARTICLE 5

PAYMENT

 

5.1 Timing of Payments Payment of the Total Price shall be in U.S. Dollars,
subject to conditions set forth in this Article and made in accordance with the
following schedule(s):

 

  5.1.1 Launch Service Payment MSV shall make payments summing to the Total
Price for each Launch Service in accordance with the following schedule(s):

Table 5.1 Launch Service Payment Schedule

 

Payment

Number

  

Payment Due Date

   Amount Due in US $

Initial

Payment

   (***)   

 

(***)

2

  

(***)

  

 

(***)

3

  

(***)

  

 

(***)

4

  

(***)

  

 

(***)

5

  

(***)

  

 

(***)

6

  

(***)

  

 

(***)

7

  

(***)

  

 

(***)

8

  

(***)

  

 

(***)

9

  

(***)

  

 

(***)

   Total Price:    $ 89,000,000

--------------------------------------------------------------------------------

* Where “L” is defined as the first day of the scheduled Launch Period, Launch
Slot or Launch Date as applicable, subject to the terms of Paragraph 5.6 below.

 

5



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

Table 5.2 Option for Second Launch Service Payment Schedule

 

Payment

Number

  

Payment Due Date

   Amount

Initial

Payment

  

(***)

  

 

(***)

2

  

(***)

  

 

(***)

3

  

(***)

  

 

(***)

4

  

(***)

  

 

(***)

5

  

(***)

  

 

(***)

6

  

(***)

  

 

(***)

7

  

(***)

  

 

(***)

8

  

(***)

  

 

(***)

         

9

  

(***)

  

 

(***)

             Total Price:    $ 93,000,000

--------------------------------------------------------------------------------

* Where “L” is defined as the first day of the scheduled Launch Period, Launch
Slot or Launch Date as applicable, subject to the terms of Paragraph 5.6 below.

Table 5.3 Replacement Launch Service Payment Schedule for a Launch Period in
Calendar Year 2011

that Ends no later than 31 December 2011

 

Payment

Number

  

Payment Due Date

   Amount

Initial

Payment

  

(***)

  

(***)

2

  

(***)

  

(***)

3

  

(***)

  

(***)

4

  

(***)

  

(***)

5

  

(***)

  

(***)

6

  

(***)

  

(***)

7

  

(***)

  

(***)

8

  

(***)

  

(***)

           Total Price:   

(***)

--------------------------------------------------------------------------------

* Where “L” is defined as the first day of the scheduled Launch Period, Launch
Slot or Launch Date as applicable, subject to the terms of Paragraph 5.6 below.

 

6



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

Table 5.4 Replacement Launch Service Payment Schedule for a Launch Period in
Calendar Year 2012

That Ends No Later Than 31 December 2012

 

Payment

Number

  

Payment Due Date

   Amount

Initial

Payment

  

(***)

  

(***)

2

  

(***)

  

(***)

3

  

(***)

  

(***)

4

  

(***)

  

(***)

5

  

(***)

  

(***)

6

  

(***)

  

(***)

7

  

(***)

  

(***)

8

  

(***)

  

(***)

           Total Price:    (***)

--------------------------------------------------------------------------------

* Where “L” is defined as the first day of the scheduled Launch Period, Launch
Slot or Launch Date as applicable, subject to the terms of Paragraph 5.6 below.
** Price may be re-determined under Paragraph 4.2.

 

  5.1.2 Payment Dates If a payment due date falls on a Saturday, Sunday or Legal
Bank Holiday, then payment shall be due on the following Business Day. No
portion of the Total Price shall be refundable in the event the Launch Service
after Launch fails to perform in accordance with the Statement of Work. Any
portion of the Total Price set forth in the Payment Schedule(s) above due after
Launch shall be payable on the date due whether or not the Launch Service
performs in accordance with the Statement of Work.

 

5.2 Wire Transfer Instructions All payments to Contractor will be by wire
transfer to the address(es) set forth below and shall not be reduced by any wire
transfer fee, bank processing fee, or other fee pertaining to the rendering of
payment.

ILS International Launch Services, Inc.

Citibank, F.S.B.

8516 Leesburg Pike

Vienna, Virginia

(***)

(***)

 

5.3 Invoices Contractor shall submit invoices thirty (30) days in advance of the
scheduled payment due dates, except for any invoice pertaining to an Initial
Payment, which shall be submitted within five days of (a) the date of the
Effective Date of this Contract, (b) signature of any amendment adding a Launch
Service to this Contract, or (c) written exercise of any Launch Service option
or Replacement Launch Service by MSV, as applicable. Payment is due thirty
(30) days after receipt by MSV of the applicable invoice (except for any invoice
pertaining to an Initial Payment), but in no event sooner than the scheduled
payment due date. If the due date for any payment falls on a day other than a
Business Day, payment is due on the following Business Day. Payments shall be
deemed made when credit for the payable amount is established in Contractor’s
bank account set forth in Paragraph 5.2.

 

5.4

Interest on Payments Due If any amount due by MSV to Contractor under this
Contract shall remain unpaid after its due date, then MSV shall pay simple
interest to Contractor at the rate of

 

7



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

 

1% per month. Interest will be computed commencing as of the day after the due
date until and including the date payment is actually made.

 

5.5 Accelerated Payments In the event that any Launch Service is accelerated as
described in Article 7 entitled “Launch Schedule Adjustments,” the remaining
payments shall be accelerated on a day-for-day basis for such Launch Service.
If, as a result of such acceleration, any payments should already have been
made, such payments shall be immediately invoiced by Contractor and shall be
paid by MSV within thirty (30) days of receipt of invoice by MSV.

 

5.6 Postponed Payments

5.6.1 Postponements by Contractor In the event a postponement of the Launch
Period, Launch Slot or Launch Date, as applicable, for the affected Launch
Service is declared by Contractor for any reason including those in Article 7
entitled “Launch Schedule Adjustments,” the Contract payments shall be suspended
on a day-for-day basis for the length of the delay and then resumed with all
remaining payments postponed by the amount of the delay, except for any payments
due after Launch.

5.6.2 Postponements by MSV In the event a postponement of the Launch Period,
Launch Slot or Launch Date, as applicable, for the affected Launch Service is
declared by MSV for any reason including those in Article 7 entitled “Launch
Schedule Adjustments,” the Contract payments shall remain due as if the Launch
Period, Launch Slot or Launch Date, as applicable, had not been postponed.

ARTICLE 6

LAUNCH SCHEDULE

 

6.1 Launch Period The Launch Period(s) shall be as follows:

Table 6.1 Launch Period(s)

 

Launch Number

  

Launch Period

Launch Service Number 1   

(***)

Launch Service Number 2   

(***)

 

6.2 Reserved

 

6.3 Launch Slot At least six (6) months prior to the first day of the Launch
Period for each Launch Service, Contractor will give notice to MSV of a proposed
Launch Slot within the Launch Period, taking into account the requirements for a
Launch Opportunity. The Parties will cooperate in good faith to finalize the
selection of a Launch Slot and ILS shall use commercially reasonable efforts to
accommodate MSV’s requested Launch Slot. However, in the event that the Parties
cannot mutually agree upon a Launch Slot within thirty (30) days of Contractor’s
proposal, Contractor shall make such determination taking into account the
available Launch Opportunities and the requirements and interests of MSV.

 

6.4

Launch Date At least three (3) months prior to the first day of the Launch Slot
for each Launch Service, Contractor will give notice to MSV of a proposed Launch
Date within the Launch Slot,

 

8



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

 

taking into account the requirements for a Launch Opportunity. The Parties will
cooperate in good faith to finalize the selection of a Launch Date and ILS shall
use commercially reasonable efforts to accommodate MSV’s requested date.
However, in the event that the Parties cannot mutually agree upon a Launch Date
within fifteen (15) days of Contractor’s proposal, Contractor shall make such
determination taking into account the available Launch Opportunities and the
requirements and interests of MSV.

ARTICLE 7

LAUNCH SCHEDULE ADJUSTMENTS

 

7.1 MSV Launch Schedule Adjustments MSV may request either a postponement or
advancement of the Launch Period, Launch Slot or Launch Date by giving written
notice to Contractor requesting a new Launch Period, Launch Slot or Launch Date
to the Contractor representative set forth in Paragraph 9.2 (“MSV Launch
Schedule Adjustment”). The Parties will cooperate in good faith to select a new
Launch Period, Launch Slot or Launch Date and ILS shall use commercially
reasonable efforts to accommodate MSV’s requested Launch Period, Launch Slot or
Launch Date. However, in the event that the Parties cannot mutually agree within
sixty (60) days of MSV’s notice (or such shorter time period as Contractor may
determine, in light of the proximity to the Launch), Contractor shall make such
determination taking into account the available Launch Opportunities and the
requirements and interests of MSV. Until the new Launch Period, Launch Slot or
Launch Date is selected in accordance with this Paragraph 7.1, the then-current
launch schedule shall remain in effect.

7.1.1 If the MSV Launch Schedule Adjustment results in a later Launch Period,
Launch Slot or Launch Date, then the total number of calendar days of delay
originally requested by MSV shall be attributed to MSV. Any delay in the Launch
Period, Launch Slot or Launch Date resulting from the determination of a Launch
Period, Launch Slot or Launch Date, as applicable, by Contractor in excess of
the delay requested by MSV shall not be deemed to be attributed to Contractor or
MSV.

7.1.2 Postponements by MSV under this Article 7 for each Launch Service shall
not exceed a total of (***). In the event that a single postponement, or
cumulative postponements, attributed to MSV exceed (***) (the maximum
permissible postponement for any one Launch Service), that Launch Service shall,
at the election of Contractor, be subject to termination by Contractor in
accordance with Paragraph 21.4 of this Contract entitled “Termination by
Contractor for Excessive Launch Postponements.” For any such postponements
attributed to MSV that exceed (***), the price of the Launch Services for the
postponed launch shall increase by (***) of the original Total Price per (***)
exceeding such (***) postponement. For Launch Service Number 1 only, the
Contractor will agree, if requested by MSV, to extend the maximum allowable
postponements by an additional (***), providing a maximum postponement of (***).
This additional postponement is subject to an increase of (***) for the initial
(***) of the extension (***) and an additional (***) if MSV requests an
extension beyond the (***). If the Total Price is re-determined in accordance
with the three preceding sentences, the applicable Launch Service Payment
Schedule in Article 5 will be revised based on the new Total Price. On the next
payment due, in addition to the then current payment, MSV will include an amount
equal to the increase resulting from the application of the new Total Price to
the previous payments made.

7.1.3 If the immediately preceding flight of the Proton Breeze M launch vehicle
has been a failure, MSV shall have the option to:

(1) Use the return to flight launch service for the MSV mission.

 

9



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

(2) Be assigned as a participating member of the Failure Review Oversight Board
(FROB) for the prior failure, if requested by MSV and subject to US government
approval of MSV on the TAA required for the FROB.

(3) If MSV chooses not to exercise option (1) above, then Contractor shall
conduct a return to flight prior to conducting MSV’s mission. In this event, the
MSV Launch shall be rescheduled to the next available Launch Opportunity. Delays
to the Launch Period, Launch Slot or Launch Date as applicable shall not be
attributable to either Party.

7.2 Contractor Launch Schedule Adjustments Contractor may postpone or request an
advancement of the Launch Period, Launch Slot or Launch Date by giving written
notice to MSV proposing a new Launch Period, Launch Slot or Launch Date to the
Contractor representative set forth in Paragraph 9.2 (“Contractor Launch
Schedule Adjustment”). The Parties will cooperate in good faith to select a new
Launch Period, Launch Slot or Launch Date. However, in the case of a
postponement, if the Parties cannot mutually agree within sixty (60) days of
MSV’s receipt of Contractor’s proposal (or such shorter time period as
Contractor may determine, in light of the proximity to the Launch), Contractor
shall make such determination in good faith taking into account the available
Launch Opportunities and the requirements and interests of MSV. Until the new
Launch Period, Launch Slot or Launch Date is selected in accordance with this
Paragraph 7.2, the then-current launch schedule shall remain in effect.

7.2.1 If the final Contractor Launch Schedule Adjustment results in a later
Launch Period, Launch Slot or Launch Date, then the total number of calendar
days of delay originally requested by Contractor shall be attributed to
Contractor.

7.2.2 Postponements by Contractor under this Article 7 shall not exceed a total
of (***) for each Launch Service. In the event that a single postponement, or
cumulative postponements, attributed to Contractor exceed such maximum
permissible postponement for any one Launch Service that Launch Service shall,
at the election of MSV, be subject to termination by MSV in accordance with
Paragraph 21.2 entitled “Termination by MSV for Excessive Launch Postponement.”

 

7.2.3 If MSV believes, based upon verifiable objective information, it is
reasonably certain that Contractor will postpone the launch in excess of (***),
MSV may provide ILS with written notice requesting a work-around plan and
schedules verifying that the launch schedule will not be postponed beyond (***).
Within thirty (30) days from the date MSV provides such notice, Contractor
shall, in turn, present evidence of its ability to perform the Launch schedule
within its (***) of postponement. After review of such evidence from Contractor,
if the verifiable objective information supports that it is reasonably certain
the schedule will be postponed in excess of (***), then MSV may terminate the
Launch Service in accordance with Paragraph 21.2 of Article 21. Should
Contractor disagree with MSV’s termination, the dispute regarding whether a
postponement of (***) is reasonably certain shall be resolved in accordance with
Article 22, Dispute Resolution. During the dispute period, any Launch Service
costs and/or payments shall be frozen until such time that the dispute is
resolved.

7.3 Contractor Launch Service Designation MSV, at its sole option, can designate
either of MSV’s satellites for the Launch Service Number 1 and such designation
shall occur no later than six (6) months prior to the first day of the scheduled
Launch Period for Launch Service Number 1. The remaining satellite may be
designated for Launch Service Number 2 should the Option for Second Launch
Service be exercised.

 

7.4 Reserved

 

10



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

7.5 Reserved

7.6 Postponements Attributed to Non-Complying Party under Article 10 Should the
failure of either Party to provide required data, hardware and services in
accordance with Article 10, result in a delay to the launch schedule, then a
postponement shall be attributed to the non-complying Party under this Article 7
upon notice by the other Party. Requirements to provide data, hardware and
services, delays and the length of postponement chargeable to the non-complying
Party are described in Article 10 entitled “Additional Contractor and MSV
Obligations Prior to Launch.”

7.7 Obligation to Give Prompt Notice Contractor and MSV acknowledge and agree
that it is in the best interests of both Parties to promote certainty in launch
schedule decisions and minimize time to market for MSV’s planned satellite
telecommunications network and minimize disruption to other customers of
Contractor. Therefore, the Parties agree to give prompt notice of any need for
schedule change under this Article 7 or any actual or potential delay that might
impact the launch schedule.

ARTICLE 8

RESERVED

ARTICLE 9

COORDINATION AND COMMUNICATION BETWEEN

MSV AND CONTRACTOR

9.1 Mission Managers No later than one (1) month after the Effective Date, each
Party shall identify to the other a single Mission Manager to coordinate the
activities under this Contract. The task of the Mission Managers shall be to
supervise and coordinate the respective responsibilities of the Parties. The
Mission Managers are not authorized to direct work contrary to the requirements
of this Contract or make modifications to this Contract. Each Party may replace
its Mission Manager once the other Party has received notification in writing of
such action. All modifications to the terms, conditions and requirements of this
Contract shall be made pursuant to Article 25 entitled “Amendment.”

 

Contractor’s Mission Manager is:         

 

         Telephone: 571.633.XXXX       Telefax: 571.633.XXXX       E-mail:
                    @ilslaunch.com    MSV’s Mission Manager is:         

 

         Telephone:          Telefax:          E-mail:      

9.2 Notices All notices that are required or permitted to be given under this
Contract shall be in writing and shall be delivered in person or sent by
facsimile, certified mail (return receipt requested) or air courier service to
the representative and address set forth below, or to such other representative
or address specified in a notice to the other Party. Notices shall be effective
upon delivery in person or upon confirmation of receipt in the case of
facsimile, certified mail or air courier.

 

11



--------------------------------------------------------------------------------

   Notices to Contractor:      

 

         ILS International Launch Services, Inc.       1660 International Drive
      Suite 800 McLean, Virginia 22102 U.S.A.       Attn: Carl Holub      

Director of Contracts

      Telephone: 571.633.7474       Telefax: 571.633.7500       E-mail:
c.holub@ilslaunch.com    Notices to MSV:         

 

         Mobile Satellite Ventures LP       10280 Parkridge Blvd.       Reston,
VA 20191       USA       Attn: Michael Cannice      

Director, Contracts

      Telephone: 703-390-2725       Telefax: 703-390-2778       E-mail:
mcannice@msvlp.com       With a copy to:       Mobile Satellite Ventures LP   
   10280 Parkridge Blvd.       Reston, VA 20191       USA       Attn: Randy
Segal      

SVP and General Counsel

      Telephone: 703-390-2718       Telefax: 703-390-2778       E-mail:
rsegal@msvlp.com   

9.3 Communications in English All documentation, notices, reports and
correspondence under this Contract shall be submitted and maintained in the
English language. All communication at the Launch Service site between the
Parties or Related Third Parties shall be in English.

ARTICLE 10

ADDITIONAL CONTRACTOR AND CUSTOMER OBLIGATIONS

PRIOR TO LAUNCH

10.1 Obligation to Provide Information Contractor shall provide to MSV the data,
hardware and services identified in the applicable Statement of Work, and MSV
shall provide to Contractor the data, hardware and services identified in the
applicable Statement of Work, in accordance with the schedules contained
therein.

10.2 Notification of Non-Compliance The Party receiving the data, hardware or
services referred to in Paragraph 10.1 shall promptly notify the other Party in
accordance with Paragraph 9.2 in the event the

 

12



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

data, hardware or services are not consistent with the requirements contained in
applicable Statement of Work, or not suitable for their intended purpose. The
notification shall contain a statement of the discrepancy and recommend
solutions. The Party receiving the notification shall provide written direction
to the other Party as to how to proceed, taking into account the recommended
solutions within ten (10) calendar days following receipt of notice.

10.3 Impact of Non-Compliance on Launch Schedule In the event that the data,
hardware or services to be supplied by one Party to the other, in accordance
with Paragraph 10.1 above, are not furnished in accordance with the required
schedules set forth in applicable Statement of Work, the receiving Party shall
use commercially reasonable efforts to continue its obligations under this
Contract without affecting the launch schedule or incurring additional expense.
If however, despite the receiving Party’s commercially reasonable efforts, such
continuation is not possible and, as a result of the other Party’s failure to
provide data, hardware or services as required in accordance with Paragraph 10.1
above, the launch schedule is adversely affected, then a launch schedule
postponement shall be declared by the receiving Party under the appropriate
provisions of Article 7 attributable to the Party failing to provide the data,
hardware or services as required by applicable Statement of Work.

10.4 Notification of Launch Anomalies or Failures Contractor shall promptly
provide MSV with written notification of i) any design or manufacturing or
performance anomaly where the change is likely to result in a delay of the
Launch or have a material effect on the launch vehicle and ii) any in-flight
anomaly or failure of any of its launch vehicles occurring after the Effective
Date, including any corrective actions required to prevent the reoccurrence of
such anomaly or failure in future launch vehicles.

ARTICLE 11

FACTORY AND LAUNCH SITE ACCESS

Subject to appropriate export, regulatory, confidentiality, security and/or
safety limitations, MSV shall have access to Contractor’s mission hardware final
assembly factory to witness Contractor’s mission hardware final acceptance
activities. MSV will similarly have access to the launch site, launch complex
and Satellite encapsulation area to witness major MSV-related mission tests and
to attend regular coordination meetings.

(***)

ARTICLE 12

LICENSES, CLEARANCES AND PERMITS

12.1 Responsibility for Licenses, Clearances and Permits Subject to 12.3, each
Party shall be responsible for obtaining any licenses, clearances, permits and
governmental authorizations, and for taking any actions necessary to carry out
its obligations under this Contract.

12.2 Transfers of Technical Data Each Party shall be responsible for compliance
with applicable United States or Russian Government regulations and licenses
relating to the transfer of technical data to the other Party or to Third
Parties.

12.3 Export Control Licenses (TAAs) Contractor shall be responsible for applying
for and obtaining all required Technical Assistance Agreement or other export
licenses required by the U.S. State Department for the transfer and exchange of
technical data and defense services as required to perform this Contract, for
exchanges by and among Contractor and its subcontractors, Boeing, MSV and MSV’s
consultants. MSV shall cooperate and provide all reasonable and necessary
assistance to Contractor for the timely processing of the TAA.

 

13



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

ARTICLE 13

GOVERNMENTAL APPROVALS, LICENSES, CLEARANCES, PERMITS AND COMPLIANCE WITH
REQUIREMENTS – PROTON LAUNCH SERVICES

13.1 Parties Respective Obligations. Subject to 12.3, each Party is responsible
for obtaining all governmental approvals, including any licenses, clearances or
permits, from any governmental authority that has jurisdiction or authority to
require such approvals, licenses, clearances or permits necessary to carry out
such Party’s respective obligations in accordance with this Contract.

13.2 Mutual Assistance. The Parties shall cooperate and provide each other upon
request and without cost to the other Party all reasonable and necessary
assistance in obtaining and maintaining any and all governmental approvals that
they may respectively be required to obtain to fulfill their obligations under
this Contract.

13.3 Documentation. The Parties shall provide to each other upon request and
without cost, acceptable documentation or other reasonable evidence to show that
they have obtained and are maintaining in full force and effect any and all
governmental approvals that they respectively are required to obtain to fulfill
their obligations under this Contract.

13.4 Satellite Approvals. Unless otherwise specified herein, MSV shall obtain
and maintain all governmental approvals necessary for the transfer of the
Satellite and any MSV-furnished items from the Satellite’s country of origin to
the Launch Site. To the extent any U.S. Government licenses are required for the
export of Satellite-related technical data, MSV shall apply, or cause
appropriate parties to apply, for such licenses not later than sixty (60) days
after the Effective Date of this Contract for Launch Service Number 1 and within
sixty (60) days of exercising its option for the Second Launch Service. To the
extent any U.S. Government licenses are required for the export of the
Satellite, associated test, electrical or mechanical support equipment or
Satellite propellant, MSV shall apply, or cause appropriate parties to apply,
for such licenses not later than twelve (12) months prior to the beginning of
the Launch Period or Launch Slot, as applicable, for the applicable Launch
Service.

13.5 Launch Vehicle and Launch Site Approvals. Contractor shall obtain all
governmental approvals necessary for the transfer of the Launch Vehicle and any
auxiliary equipment to the Launch Site and shall obtain all governmental
approvals necessary for the use of the Launch Site and its facilities.

13.6 Safeguarding U.S.-Licensed Spacecraft Contractor and MSV shall abide by and
require its Related Third Parties, as applicable, to abide by all United States,
Russian and Kazakh Government security rules and regulations pertaining to the
safeguarding of U.S.-licensed spacecraft in connection with the performance of
this Contract. Such security rules and regulations include, but are not limited
to, the Government to Government Technology Safeguards Agreement, dated
January 25, 1999, and amendments thereto, for the safeguarding of U.S.-licensed
spacecraft transported to Russia and/or Kazakhstan for launch from the Baikonur
Cosmodrome, applicable licenses, technology transfer control plans and the
Proton Launch Operations Security Plan at Baikonur Cosmodrome.

13.7 U.S. Export Requirements. Contractor and MSV agree that all
export/import/re-export of goods, defense services and technical data made
pursuant to this Contract shall be in strict compliance with all laws, rules and
regulations of the United States, including the United States Department of
State International Traffic in Arms Regulations (“ITAR”) and the Export
Administration Regulations (“EAR”) of the United States Department of Commerce.
Additionally, it is understood that Contractor and MSV are subject to the
applicable laws and regulations of the Russian Federation and the Republic of
Kazakhstan as applicable to this Contract.

 

  13.7.1

MSV and Contractor hereby agree to identify and promptly notify the other Party
of all of its non-U.S. citizen employees, non-U.S. citizen employees of its
Related Third Parties

 

14



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

 

and non-U.S. citizen consultants of any of them who will participate in, or
receive any commodities, technical data or defense services in connection with
the performance of this Contract.

13.8 Contractor Assistance for Proton Launch Services Contractor will assist MSV
and its Related Third Parties, as applicable, with administrative arrangements
necessary for the transportation of personnel, the Satellite and related
equipment or supplies from the point of entry into the Russian Federation or
Republic of Kazakhstan, as the case may be, to the Launch site. Such assistance
to MSV and its Related Third Parties shall include assisting in obtaining on
behalf of MSV and MSV’s Related Third Parties, as applicable, necessary consents
and authorizations from the relevant governmental authorities for the entry and
temporary stay in the Russian Federation or the Republic of Kazakhstan, as the
case may be, of such personnel, Satellite and related equipment or supplies.

13.9 Launch Vehicle Registration. Contractor shall register the Launch Vehicle
with the appropriate launching state or states as required by the 1975
Convention on Registration of Objects Launched into Outer Space.

13.10 Satellite Registration. MSV shall register the Satellite with the
appropriate launching state or states as required by the 1975 Convention on
Registration of Objects Launched into Outer Space.

13.11 Security. MSV shall abide by and require its employees, agents,
subcontractors, and Related Third Parties to abide by all applicable United
States, Russian and Kazakh Government security rules and regulations while they
are on Contractor’s or its Related Third Parties’ premises in connection with
this Contract.

ARTICLE 14

COMPLETION OF CONTRACTOR’S OBLIGATION

The Launch Services to be provided under this Contract shall be considered
complete upon Launch and the submission of data required by the applicable
Statement of Work. A Launch is deemed not to have occurred in the event of a
Terminated Ignition.

ARTICLE 15

EXCLUSION OF WARRANTY, WAIVER OF LIABILITY

AND ALLOCATION OF CERTAIN RISKS – PROTON LAUNCH SERVICES

15.1 NO REPRESENTATIONS OR WARRANTIES CONTRACTOR HAS NOT MADE NOR DOES IT MAKE
ANY REPRESENTATION OR WARRANTY, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF DESIGN, OPERATION, CONDITION,
QUALITY, SUITABILITY OR MERCHANTABILITY OR OF FITNESS FOR USE OR FOR A
PARTICULAR PURPOSE, ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, WITH REGARD TO THE SUCCESS OF ANY LAUNCH OR OTHER PERFORMANCE OF
ANY LAUNCH SERVICE(S) HEREUNDER. WITHOUT LIMITING OR CREATING EXCEPTIONS TO THE
RECIPROCAL WAIVER OF LIABILITY SET FORTH IN ARTICLE 15 WITH RESPECT TO PROTON
LAUNCH SERVICES, OR THE EXCLUSIVE REMEDIES SET FORTH IN ARTICLE 18, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER OR TO PERSONS CLAIMING BY OR THROUGH
SUCH PARTY UNDER ANY THEORY OF TORT, CONTRACT, STRICT LIABILITY, NEGLIGENCE OF
ANY TYPE OR UNDER ANY OTHER LEGAL OR EQUITABLE THEORY FOR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, COSTS OF
EFFECTING COVER, LOST PROFITS, LOST REVENUES OR COSTS OF RECOVERING A PAYLOAD OR
THE SATELLITE, ARISING OUT OF OR RELATING TO THIS CONTRACT.

 

15



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

15.2 Waiver of Liability

15.2.1 Contractor and MSV hereby agree to a reciprocal waiver of liability
pursuant to which each Party agrees not to bring a claim or sue the other Party,
the United States Government, the government of the Russian Federation, or the
government of the Republic of Kazakhstan, or Related Third Parties of the other
Party for any property loss or damage it sustains, including but not limited to,
in the case of MSV, loss of or damage to the Satellite, or any other property
loss or damage, personal injury or bodily injury, including death, sustained by
any of its directors, officers, agents and employees, arising in any manner in
connection with the performance of or activities carried out pursuant to this
Contract or other activities in or around the launch site or Satellite
processing area, or the operation or performance of the Launch Vehicle or the
Satellite. Such waiver of liability applies to all damages of any sort or
nature, including, but not limited to, any direct, indirect, special, incidental
or consequential damages or other loss of revenue or business injury or loss
such as costs of effecting cover, lost profits, lost revenues or costs of
recovering a payload or the Satellite, from damages to the Satellite before,
during or after Launch or from the failure of the Satellite to reach its planned
orbit or operate properly. This waiver will not be applicable to the extent that
such damages sustained by a Party are caused by willful misconduct of the other
Party.

15.2.2 Claims of liability are waived and released regardless of whether loss,
damage or injury arises from the acts or omissions, negligent or otherwise, of
either Party or its Related Third Parties. This waiver of liability shall extend
to all theories of recovery, including in contract for property loss or damage,
tort, product liability and strict liability. In no event shall this waiver of
liability prevent or encumber enforcement of the Parties’ contractual rights and
obligations to each other as specifically provided in this Contract. This waiver
will not be applicable to the extent that such damages sustained by a Party are
caused by willful misconduct of the other Party.

15.2.3 Contractor and MSV shall each extend the waiver and release of claims of
liability as provided in Paragraphs 15.2.1 and 15.2.2 to its Related Third
Parties (other than employees, directors and officers) by requiring them to
waive and release all claims of liability they may have against the other Party,
its Related Third Parties, the United States Government and its contractors and
subcontractors at every tier, the government of the Russian Federation and its
contractors and subcontractors at every tier, the government of the Republic of
Kazakhstan and its contractors and subcontractors at every tier, and to agree to
be responsible for any property loss or damage, personal injury or bodily
injury, including death, sustained by them arising in any manner in connection
with the performance of or activities carried out pursuant to this Contract or
other related activities in or around the launch site or Satellite processing
area, or the operation or performance of the Launch Vehicle or the Satellite.

15.2.4 The waiver and release by each Party and its Related Third Parties of
claims of liability against the other Party and the Related Third Parties of the
other Party extends to the successors and assigns, whether by subrogation or
otherwise, of the Party and its Related Third Parties. Each Party shall obtain a
waiver of subrogation and release of any right of recovery against the other
Party and its Related Third Parties from any insurer providing coverage for the
risks of loss for which the Party hereby waives claims of liability against the
other Party and its Related Third Parties.

15.2.5 In the event of any inconsistency between the provisions of this
Paragraph 15.2 and any other provisions of this Contract, the provisions of this
Paragraph 15.2 shall take precedence.

 

15.3 Indemnification—Property Loss and Damage and Bodily Injury

15.3.1 To the extent that claims of liability by Related Third Parties are not
covered by an insurance policy of either Contractor or MSV, Contractor and MSV
each agree to defend, hold harmless and indemnify the other Party and its
Related Third Parties, for any liabilities, costs and expenses (including
attorneys’ fees, costs and expenses), arising as a result of claims brought by

 

16



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

Related Third Parties of the indemnifying Party, for property loss or damage,
personal injury or bodily injury, including death, sustained by such Related
Third Parties, arising in any manner in connection with the activities carried
out pursuant to this Contract, other activities in and around the launch site or
the Satellite processing area, or the operation or performance of the Launch
Vehicle or the Satellite. Such indemnification applies to any claim for direct,
indirect, special, incidental or consequential damages or other loss of revenue
or business injury or loss, including but not limited to costs of effecting
cover, lost profits or lost revenues, resulting from any loss of or damage to
the Satellite before, during, or after Launch or from the failure of the
Satellite to reach its planned orbit or operate properly.

15.3.2 To the extent that claims of liability by Third Parties are not covered
by the third party liability insurance referred to in Paragraph 16.1 entitled
“Third Party Liability Insurance,” or an insurance policy of either Contractor
or MSV, Contractor will defend, hold harmless and indemnify MSV and its Related
Third Parties for any and all claims of Third Parties, for property loss or
damage, personal injury or bodily injury, including death, arising in any manner
from the operation or performance of the Launch Vehicle, excluding any claim for
indirect, special, incidental or consequential damages.

15.3.3 To the extent that claims of liability by Third Parties are not covered
by the third party liability insurance referred to in Paragraph 16.1 entitled
“Third Party Liability Insurance,” or an insurance policy of either Contractor
or MSV, MSV will defend, hold harmless and indemnify Contractor and its Related
Third Parties for any and all claims of Third Parties, for property loss or
damage, personal injury or bodily injury, including death, arising in any manner
from the processing, testing, operation or performance of the Satellite or from
any claim for indirect, special, incidental or consequential damages or other
loss of revenue or business injury or loss including, but not limited to costs
of effecting cover, lost profits or lost revenues resulting from any loss of or
damage to the Satellite before, during or after Launch or from the failure of
the Satellite to reach its planned orbit or operate properly.

15.3.4 Notwithstanding Paragraphs 15.3.2 and 15.3.3 above, Contractor shall not
be obligated to defend, hold harmless or indemnify MSV for any claim brought by
a Third Party against MSV resulting from any damage to or loss of the Satellite,
whether sustained before or after Launch and whether due to the operation,
performance, non-performance or failure of the Launch Vehicle or due to any
other causes. MSV shall defend, hold harmless and indemnify Contractor for any
claims brought by Third Parties against Contractor for damage to or loss of the
Satellite, whether sustained before or after Launch or whether due to the
operation, performance, non-performance or failure of the Launch Vehicle or due
to other causes, with the exception to cases brought upon by willful misconduct
on the part of the Contractor.

15.3.5 The indemnification for property loss or damage, personal injury or
bodily injury, including death, provided by this Paragraph 15.3, shall be
available regardless of whether such loss, damage or injury arises from the acts
or omissions, whether negligent or otherwise, of the Party entitled to
indemnification, or its Related Third Party, as the case may be.

15.3.6 The right of either Party or Related Third Parties to indemnification
under this Article is not subject to subrogation or assignment and either
Party’s obligation set forth herein to indemnify the other Party or Related
Third Parties extends only to that Party or those Related Third Parties and not
to others who may claim through them by subrogation, assignment or otherwise.

 

17



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

15.4 Indemnification—Intellectual Property Infringement

15.4.1 Contractor shall defend, hold harmless and indemnify MSV, and its Related
Third Parties for any and all claims resulting from the infringement, or claims
of infringement, of the patent rights or any other intellectual property rights
of a Third Party, that may arise from the design, manufacture or operation of
the Launch Vehicle or Contractor’s provision of Launch Services.

15.4.2 MSV shall defend, hold harmless and indemnify Contractor and its Related
Third Parties for any and all claims resulting from the infringement, or claims
of infringement, of the patent rights or any other intellectual property rights
of a Third Party, that may arise from the design, manufacture, or operation of
MSV’s Satellite or a claim alleging that the Contractor aided or enabled
infringement in the design, manufacture, or operation of MSV’s Satellite by the
furnishing of Launch Services.

15.5 Rights and Obligations The rights and obligations specified in Paragraphs
15.3 and 15.4 shall be subject to the following conditions:

15.5.1 The Party seeking indemnification shall promptly advise the other Party
in writing of the filing of any suit, or of any written or oral claim alleging
an infringement of any Related Third Party’s or any Third Party’s rights, upon
receipt thereof; and shall provide the Party required to indemnify, at such
Party’s request and expense, with copies of all relevant documentation.

15.5.2 The Party seeking indemnification shall not make any admission nor shall
it reach a compromise or settlement without the prior written approval of the
other Party, which approval shall not be unreasonably withheld or delayed.

15.5.3 The Party required to indemnify, defend and hold the other harmless shall
assist in and shall have the right to assume, when not contrary to the governing
rules of procedure, the defense of any claim or suit or settlement thereof, and
shall pay all reasonable litigation and administrative costs and expenses,
including attorney’s fees, incurred in connection with the defense of any such
suit, shall satisfy any judgments rendered by a court of competent jurisdiction
in such suits, and shall make all settlement payments.

15.5.4 The Party seeking indemnification may participate in any defense at its
own expense, using counsel reasonably acceptable to the Party required to
indemnify, provided that there is no conflict of interest and that such
participation does not otherwise adversely affect the conduct of the
proceedings.

 

15.6 Reserved

15.7 Survival of Obligations All indemnities, obligations, liabilities and
payments provided for in this Article 15 shall survive, and remain in full force
and effect, after the expiration or other termination of this Contract and,
subject to the limitations set forth in this Article 15, notwithstanding any
other provision of this Contract to the contrary.

15.8 Authority to Destroy Launch Vehicle The range safety officer or equivalent
is hereby authorized to destroy, without liability or indemnity to MSV or MSV’s
Related Third Parties, the Launch Vehicle and the Satellite in the event that
such action is determined in such range safety officer’s or equivalent’s sole
discretion to be necessary to avoid damage to persons or property. Any operation
of the Launch Vehicle automatic destruct system which causes the destruction of
the Launch Vehicle or Satellite shall also be without liability to MSV or MSV’s
Related Third Parties.

15.9 Limitation of Liability Except for the obligation to indemnify provided in
Paragraph 15.3.1 and 15.3.2 with respect to Proton Launch Services, Contractor’s
cumulative liability to MSV for any and all claims that have not been waived or
released pursuant to the terms of Article 15 with respect to Proton Launch

 

18



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

Services and any claim to which the remedies are not limited pursuant to the
terms of Article 18 entitled “Remedies and Limitations on Remedies”, arising out
of or relating to this Contract, including, without limitation, any claim for
termination (other than termination pursuant to Paragraph 21.2, in which case
the maximum liability shall be the reimbursement amounts set forth therein),
shall not, under any circumstances, exceed the amount of the Total Price paid by
MSV for the particular Proton Launch Service(s) relating to such claim as of the
date of such claim. This limitation does not apply to claims based on fraud,
willful misrepresentation, or willful misconduct.

ARTICLE 16

INSURANCE – PROTON LAUNCH SERVICES

16.1 Third Party Liability Insurance Contractor shall procure and maintain in
effect insurance for third party liability to provide for the payment of claims
resulting from property loss or damage or bodily injury, including death,
sustained by Third Parties caused by an occurrence resulting from Insured Launch
Activities. The insurance shall have a limit of US$300,000,000 per occurrence
and in the aggregate and shall be subject to standard industry exclusions and/or
limitations, including, but not limited to, exclusions and/or limitations with
regard to terrorism. Coverage for damage, loss or injury sustained by Third
Parties arising in any manner in connection with Insured Launch Activities shall
attach upon arrival of the Satellite at the launch site and will terminate upon
the earlier to occur of the return of all parts of the Launch Vehicle to Earth
or twelve (12) months following the date of Launch, unless the Satellite is
removed from the Satellite processing area or the launch site other than by
Launch, in which case, coverage shall extend only until such removal. Such
insurance shall not cover loss of or damage to the Satellite even if such claim
is brought by any Third Party or Related Third Parties.

16.2 Property Insurance Contractor shall provide such insurance as may be
required by applicable law or governmental authority within Russia and/or
Kazakhstan having jurisdiction over the launch site.

16.3 Miscellaneous Requirements The third party liability insurance shall name
as named insured Contractor and shall name as additional insureds MSV and the
respective Related Third Parties identified by each Party and such other persons
as Contractor may determine. The Contractor shall provide to MSV a copy of the
policy for each insurer, inter alia, indicating MSV is an additional insured,
the limit of liability, period of coverage, basis of coverage, and any
exclusions. Such insurance shall provide that the insurers shall waive all
rights of subrogation that may arise by contract or at law against the named
insured or any additional insured.

ARTICLE 17

REPLACEMENT LAUNCH SERVICE(S)

 

17.1 Replacement Launch Service MSV may request a replacement launch in the
event of a Total Loss, Constructive Total Loss or Partial Loss.

 

17.2 Notice of Request The request for a Replacement Launch must be in writing
and received by Contractor no later than ninety (90) days after the
determination of a Total Loss, Constructive Total Loss or Partial Loss. The
request shall indicate the Launch Period designated for the Replacement Launch,
provided however in no event will the requested Launch Period end later than
31 December 2012 and begin no sooner than (***) after request for Replacement
Launch is received by Contractor.

 

17.3 Existence of Launch Opportunity Contractor shall inform MSV, after receipt
of the request, if a Launch Period exists as requested. If a Launch Period does
not exist as requested, the Parties will negotiate in good faith a mutually
acceptable Launch Period.

 

19



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

17.4 Agreement on Replacement Launch Any agreement reached by the Parties on a
Replacement Launch shall be in writing. The Replacement Launch shall be provided
in accordance with the terms and conditions of this Contract. A Replacement
Launch is not available for the Replacement Launch provided in this Article 17.

 

17.5 Similar Configuration and Mission Requirements of Satellite The
configuration and mission requirements of the Satellite selected by MSV for the
Replacement Launch shall be sufficiently similar to avoid any need for mission
analysis or for Launch Vehicle or interface changes.

 

17.6 Price of Replacement Launch MSV shall pay Contractor the Price as
determined in Paragraph 4.2 for a Replacement Launch that is scheduled to occur
in calendar year 2011 or 2012 where the Launch Vehicle was declared a Total
Loss, Constructive Total Loss or Partial Loss.

17.7 Payment Plan of Replacement Launch MSV shall make payment for the
Replacement Launch in accordance with the payment schedule set forth in Article
5, Table 5.3 or 5.4, as applicable. The initial payment shall include all past
due sums.

 

17.8 Remedies The remedies set forth in this Article 17 shall constitute the
sole and exclusive remedies of a Party for Total Failure, Constructive Total
Failure, or Partial Failure except in the event of acts by the other Party of
fraud, willful misrepresentations, or willful misconduct on the part of
Contractor.

ARTICLE 18

REMEDIES AND LIMITATIONS ON REMEDIES

This provision is intended to highlight notice to the Parties of certain
specified exclusive rights and remedies of the Parties as stated elsewhere in
the Contract, but shall not be construed as an all-inclusive list thereof.

18.1 Postponement of Launch Period, Launch Slot or Date The exclusive rights and
remedies of a Party with respect to postponement of a Launch Period, Launch Slot
or Launch Date attributed to the other Party shall be as provided in Paragraphs
21.2 entitled “Termination by MSV for Excessive Launch Postponements”, 21.4,
entitled, “Termination by Contractor for Excessive Launch Postponements”, and
21.6 entitled “Termination Charge”.

18.2 Failure to Provide Data The exclusive remedy for failure by either Party to
provide the data, hardware or services it is required to provide pursuant to
Paragraph 10.3 shall be the Launch Schedule postponement contemplated in
Paragraph 10.3.

18.3 Reserved

18.4 Claims by Third Parties The exclusive rights and remedy of MSV for claims
by Third Parties for property loss or damage, personal injury or bodily injury,
including death, arising in any manner from the operation or performance of the
Launch Vehicle, to the extent such claims are not eligible for payment as
provided in Paragraph 15.3.2, shall be the indemnification by Contractor as
provided in Paragraph 15.3.2.

18.5 Intellectual Property Infringement The exclusive rights and remedy of the
Parties for claims resulting from the infringement of patent rights or any other
intellectual property rights of a Third Party shall be the indemnification as
provided in Paragraph 15.5.

 

20



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

18.6 Termination for Convenience The exclusive rights and remedy of MSV to
terminate this Contract for convenience are described in Paragraph 21.1 entitled
“Termination by MSV for Convenience.”

18.7 Non-Payment The exclusive rights and remedy of Contractor to terminate this
Contract in the event of nonpayment or delay in payment are described in
Paragraph 21.3, entitled “Termination by Contractor for Nonpayment.”

ARTICLE 19

NOTICE AND COOPERATION ON LAUNCH AND IN-ORBIT INSURANCE MATTERS

Contractor shall provide customary and normal support to assist MSV in obtaining
Launch and In-Orbit Insurance, including (i) supporting MSV with all
presentations (oral, written or otherwise), including attendance and
participation in such presentations where requested by MSV, (ii) providing on a
timely basis all reasonable and appropriate technical information, data and
documentation, and (iii) providing documentation and answers to insurer
inquiries. In addition, Contractor shall provide any other certifications,
confirmations or other information with respect to the Launch Vehicle as
reasonably required by MSV’s Launch and In-Orbit Insurance insurers and shall
take any other action reasonably requested by MSV or any such insurers that is
necessary or advisable in order for MSV to obtain and maintain Launch and
In-Orbit Insurance on reasonable and customary terms.

Contractor shall cooperate with and provide reasonable support to MSV (***) for
insurance recovery and as to any legal proceeding associated with any claim for
insurance recovery. Such support shall include (i) using its reasonable
commercial efforts to secure access for the insurers to all information used in
or resulting from any investigation or review of the cause or effects of such
occurrence, (ii) making available for inspection and (***) information
reasonably available to Contractor that is necessary to establish the basis of a
claim, and (iii) supporting MSV in establishing (***) any Total Loss,
Constructive Loss, or Partial Loss (***) as is reasonable and customary in ILS’s
experience in dealing with other customers and the insurance industry.

The cooperation and support provided for in this Article 19 is included within
the Launch Service Price of this Contract.

ARTICLE 20

RESERVED

ARTICLE 21

TERMINATION

21.1 Termination by MSV for Convenience MSV may terminate any Launch Service
under this Contract for any reason at its convenience following written notice
to Contractor given at least thirty (30) days prior to the Launch Date. If MSV
terminates a Launch Service under this Paragraph 21.1, Contractor shall be
entitled to a Termination Charge set forth in Paragraph 21.6. Within thirty
(30) days of the date of the termination, Contractor will refund to MSV the
balance of all payments made for the Launch Service terminated, that have been
paid in excess of the Termination Charge.

21.2 Termination by MSV for Excessive Launch Postponements MSV may terminate a
Launch Service under this Contract if: Contractor has actually postponed, or
provided notice of postponement of such Launch Service under Article 7 or a
postponement has been attributed to Contractor under Paragraph 10.3 for longer
than the aggregate period of permissible postponements under said Article. If
MSV does not provide a notice of termination to Contractor within sixty
(60) days of postponement or notice of postponement by Contractor, then MSV
waives its right to terminate the postponed Launch

 

21



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

Service under this Paragraph 21.2 unless Contractor further postpones the Launch
Service under Article 7. If MSV terminates a Launch Service in accordance with
this Paragraph 21.2, Contractor shall reimburse MSV for all payments made to
Contractor for the terminated Launch Service.

21.3 Termination by Contractor for Non-Payment Contractor may terminate a Launch
Service under this Contract if MSV fails to make any payment to Contractor
relating to such Launch Service on the due date as required by this Contract,
provided MSV fails to remedy such non-payment within thirty (30) days of notice
from Contractor describing such non-payment and Contractor’s intent to terminate
for same. In no event shall the effective date of termination by Contractor
pursuant to this Paragraph 21.3 be earlier than sixty (60) days after the due
date of any payment not made. If Contractor terminates a Launch Service in
accordance with this Paragraph 21.3, Contractor shall be entitled to retain the
Termination Charge set forth in Paragraph 21.6.

21.4 Termination by Contractor for Excessive Launch Postponements Contractor may
terminate a Launch Service under this Contract if Customer has actually
postponed, given notice of postponement of such Launch Service under Article 7
entitled “Launch Schedule Adjustments” or a postponement has been attributed to
Customer under Paragraph 10.3 for more than the permissible postponements under
Article 7. If Contractor does not provide a notice of termination to Customer
within sixty (60) days of such postponement or notice of postponement by
Customer, Contractor waives its right to terminate the postponed Launch Service
under this Paragraph 21.4 unless Customer further postpones the Launch Service
under Article 7. If Contractor terminates a Launch Service in accordance with
this Paragraph 21.4, Contractor shall be entitled to the Termination Charge set
forth in Paragraph 21.6.

21.5 Termination Date The termination date of any Launch Service terminated
under this Article 21 shall be effective as of the date of receipt of the notice
of termination provided to the Party being terminated in accordance with
Paragraph 9.2.

21.6 Termination Charge If a Launch Service is terminated in accordance with the
provisions of Paragraphs 21.1 or 21.3 or 21.4, Contractor may retain as a
Termination Charge the following amount(s),.

Table 21.6.1—Launch Service Termination Charge Schedule

 

Termination Date

   Amount as a Percentage of the
Applicable Total Price

(***)

  

(***)

(***)

  

(***)

(***)

  

(***)

(***)

  

(***)

(***)

  

(***)

(***)

  

(***)

(***)

  

(***)

(***)

  

(***)

  

If the effective termination date falls between the Termination Dates, the
Termination Charge attributable to such partial period shall be prorated through
the effective termination date. MSV will pay to Contractor any unpaid portion of
the Termination Charge within thirty (30) days of receiving Contractor’s
invoice. Contractor shall refund to MSV any amount paid, without interest, under
this Contract for the terminated Launch Service(s) in excess of the Termination
Charge within thirty (30) days of the effective termination date for such Launch
Service(s).

21.7 Effect of Termination If either Party terminates a Launch Service or this
Contract under this Article 21, both Parties’ obligations under this Contract
with respect to such Launch Service(s) shall be discharged as of the Launch
Service(s) effective termination date except that MSV’s obligation to pay the
Termination Charge described in Paragraph 21.6 and any fees or charges due to
Contractor in

 

22



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

accordance with Paragraphs 5.4, or payments due MSV in accordance with Paragraph
21.1 shall survive the termination of the Launch Service(s) and this Contract.
If less than all Launch Service(s) to be furnished under this Contract are
terminated pursuant to this Article 21, the provisions of this Article shall
apply to the terminated Launch Service(s) only, and the Parties shall continue
to perform their obligations with respect to any Launch Service(s) not
terminated under this Article. If all remaining Launch Service(s) to be
furnished under this Contract are terminated pursuant to this Article 21, the
entire Contract shall be deemed to have been terminated as of the effective
termination date of the last terminated Launch Service(s).

ARTICLE 22

DISPUTE RESOLUTION

22.1 Dispute Resolution Any dispute arising under or relating to this Contract
or the breach thereof, including any dispute concerning the validity, scope or
enforceability of this provision, that is not promptly resolved directly by the
Parties shall be resolved through negotiation, mediation, or court proceedings
as set forth in this Article 22.

22.2 Negotiation Any dispute arising hereunder that is not promptly resolved by
the individuals identified in Article 9 shall be referred to the senior
management of Contractor and MSV designated by the Parties. If such senior
management cannot satisfactorily resolve the dispute in a timely fashion, as
determined by either Party, the Parties shall seek resolution of the matter
through mediation, or court proceedings as provided below.

22.3 Mediation Any dispute arising hereunder that is not promptly resolved
through the negotiation procedure described in Paragraph 22.2 shall be referred
to mediation. Mediation shall be an informal, non-binding dispute resolution
process mutually agreed by the Parties or by a mutually acceptable alternative
dispute resolution organization. If such mediation does not satisfactorily
resolve the dispute within ninety (90) days of referral of the dispute to the
senior management of the Parties, either party may institute court proceedings
as set forth in Paragraph 22.4 below.

22.4 Court Proceedings Any dispute that is not resolved otherwise by the Parties
through negotiation or mediation as provided in this Article 22 may be submitted
for resolution to a court of competent jurisdiction in accordance with Article
27. The use or attempted use of any alternative dispute resolution procedures,
such as negotiation or mediation shall not be construed under the doctrines of
laches, waiver or estoppel to affect adversely the rights of either Party. With
respect to any court proceedings, any information deemed by either Party to be
of a commercially sensitive nature shall be entitled to the protection afforded
by protective orders issued by a court of competent jurisdiction.

22.5 Language Negotiations, mediation sessions or court proceedings in
connection with this Contract shall be conducted in the English language,
provided that at the request and expense of the requesting Party, documents and
testimony shall be translated into any language specified by the requesting
Party.

 

23



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

ARTICLE 23

CONFIDENTIALITY

 

23.1 Contract Provisions

23.1.1 Each Party shall ensure that its employees do not disclose the terms or
conditions of this Contract, except as may be required to perform this Contract,
to acquire insurance or the benefit thereof for the Launch Services,
Satellite(s) or Launch vehicles provided hereunder, in support of arbitration or
legal proceedings relating hereto, as required by their respective governments,
or in the normal course of reporting to its parent company.

23.1.2 No publicity or information regarding this Contract will be given or
released without the prior written consent of the other Party. Consent to
release of information by either Party shall not be unreasonably delayed or
withheld. However, once the Agreement is announced, general disclosure of its
existence does not require consent from the other Party.

23.2 Proprietary Information. It is recognized that MSV and Contractor each will
have developed business, financial, and technical information including but not
limited to information relating to the mating and launching of the Launch
Vehicle and the Satellite(s) that will be exchanged between the Parties. To the
extent that such data is considered “Proprietary Information” by either Party,
such disclosures shall be handled in accordance with this Article 23.

23.2.1 “Proprietary Information” (i) shall be that information, data or material
in written form that is conspicuously marked “Proprietary,” and that is
delivered by Contractor or by MSV, as the case may be, to the representative(s)
and Related Third Parties of the other Party and (ii) shall include all copies
in whole or in part made of such information, data or material or derivative
uses thereof. Oral disclosure, if identified as “Proprietary Information” prior
to disclosure, will be treated as proprietary under this Article provided that
the oral information is reduced to writing and a copy marked as “Proprietary” is
sent to the recipient within thirty (30) days of such disclosure.

23.2.2 Each Party agrees not to use the other Party’s Proprietary Information
for any purpose other than for the performance of this Contract. Any other use
or disclosure of such Proprietary Information shall be made only upon prior
written consent of the other Party.

23.2.3 Each Party agrees to restrict disclosures of the Proprietary Information
of the other Party to only those having a need to know in the performance of
this Contract and to have all such Proprietary Information protected with
reasonable care such as that care normally used to protect its own Proprietary
Information within its own organization. If such care is used, the recipient
shall not be liable for the unauthorized disclosure of Proprietary Information.

23.2.4 The aforementioned restrictions on use and disclosure of Proprietary
Information will not apply:

 

  23.2.4.1 If either Party can show that the Proprietary Information received
from the other is or has become generally available through the public domain
without fault of such Party;

 

  23.2.4.2 If the Proprietary Information is in a written record in one Party’s
files prior to its receipt from the other Party and is not otherwise restricted
as to its use or disclosure;

 

  23.2.4.3 If either Party at any time lawfully obtains the Proprietary
Information in writing from a Third Party under circumstances permitting its
disclosure;

 

  23.2.4.4

If the Proprietary Information is disclosed with the prior written consent of
the other Party, provided such disclosure complies in all respects with the

 

24



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

 

terms of the written consent; such written consent shall not be unreasonably
withheld to finance MSV’s business;

 

  23.2.4.5 If the Proprietary Information disclosure is required by governmental
body, or court of law, each Party will provide the other such advance notice,
unless providing such notice is prohibited by the government body or court of
law, and will cooperate to the extent reasonable and practical (consistent with
the disclosing Party’s legal obligations) to request confidential treatment with
the governmental body or court of law to the extent reasonably available,
consistent with the disclosing Party’s legal obligations.

 

  23.2.4.6 When the Proprietary Information is disclosed more than six (6) years
after the date of receipt of the information.

23.2.5 Upon termination or expiration of this Contract, the Parties, within a
reasonable period of time, will return all Proprietary Information received from
the other Party under the terms of this Contract or certify that all the
Proprietary Information has been destroyed.

23.2.6 It is understood that neither Party assumes any liability to the other
for damages arising from the other Parties use of or reliance upon any
Proprietary Information disclosed pursuant to this Article except as provided
elsewhere herein.

ARTICLE 24

INTELLECTUAL PROPERTY

Neither Party will acquire, as a result of the services to be provided under
this Contract, any rights to the inventions, patents, copyrights, trademarks or
other technical property or any rights to the proprietary information of the
other Party or the Related Third Parties of the other Party.

ARTICLE 25

RIGHT OF OWNERSHIP AND CUSTODY

25.1 MSV hereby acknowledges and agrees that at no time shall it obtain title to
or ownership of or any other legal or equitable right or interest in any part of
the Launch Vehicle or in any other tangible or intangible property or hardware
of Contractor or its Related Third Parties, including, without limitation, any
patent or data rights used or furnished in providing Launch Services under this
Contract. Such property shall be considered the sole and exclusive property of
Contractor.

25.2 Contractor hereby acknowledges and agrees that at no time shall it obtain
title to or ownership of or any other legal or equitable right or interest in
any part of the Satellite or in any other tangible or intangible property or
hardware of Contractor or its Related Third Parties, including, without
limitation, any patent or data rights with respect to the Satellite. Such
property shall be considered the sole and exclusive property of MSV.

ARTICLE 26

AMENDMENT

Any amendment, modification or change to this Contract, including but not
limited to launch requirements, changes in quantity or schedule adjustments, may
only be made in writing by authorized representatives of MSV and Contractor.

 

25



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

ARTICLE 27

GOVERNING LAW

27.1 This Contract and any matter arising under the Contract, regardless if such
matter is addressed in the Contract, shall be governed by and construed in
accordance with the laws of the State of New York, United States of America,
exclusive of that jurisdiction’s conflict of law rules. The provisions of the
United Nations Convention for the International Sale of Goods shall not be
applicable to this Contract.

27.2 Any legal action or proceeding with respect to this Contract may be brought
in the United States District Court for the Southern District of New York, and
by execution and delivery of this Contract the Parties irrevocably consent to
the jurisdiction of such courts. Each Party irrevocably waives any objection,
including any objection to the laying of venue based on the grounds of forum non
conveniens, that it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Contract.

27.3 WAIVER OF JURY TRIAL. THE PARTIES WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS CONTRACT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY EITHER PARTY AGAINST THE OTHER PARTY, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.

27.4 MSV is subject to civil and commercial law with respect to its obligations
hereunder, and the execution, delivery and performance of this Contract by MSV
constitute private and commercial acts rather than public or governmental acts.
Neither MSV nor any of its property has any immunity from jurisdiction of any
court or from set-off or any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under applicable law.

ARTICLE 28

WAIVER OF BREACH

The failure of either Party, at any time, to require performance of the other
Party of any provision of this Contract shall not waive the requirement for such
performance at any time thereafter.

ARTICLE 29

ASSIGNMENT

This Contract shall not be transferred, assigned in full or in part, as security
or otherwise, or delegated to any other individual, firm, institution,
organization or government agency by either Party without the prior written
consent of the other Party. Consent to assignment or delegation by either Party
shall not be unreasonably delayed or withheld. Any attempted assignment or
delegation, without such consent, shall be void and without effect. Any
permitted assignment or delegation shall not act to release a Party from its
obligations under this Contract unless the consent to assignment or delegation
from the other Party specifically provides for such release. Notwithstanding the
foregoing and subject to all applicable laws and regulations including United
States Export laws, regulations and licenses, including restrictions relating to
dealing with prohibited country entities under the International Traffic in Arms
(“ITAR”) Section 126, either Party may assign or transfer this Contract and all
of its rights and obligations hereunder to: (1) a U.S. parent, wholly owned
subsidiary or affiliate, or (2) to any person, firm, corporation or legal entity
which at any time, whether by merger, acquisition, amalgamation, purchase or
otherwise shall acquire all or substantially all of the assets of the assigning
Party provided that: (i) the Assignee shall assume all obligations under this
Contract and shall be able to confirm it has a financial profile the same as, or
better than, the Party so Assigning; and (ii) where the Assignee is a direct
competitor of the remaining contracting Party the requirements as to Consent to
Assignment set out in the first two sentences of this Article 29 shall apply.

 

26



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

ARTICLE 30

ORDER OF PRECEDENCE

In the event of any conflict among the various portions of this Contract, the
following order of precedence shall prevail:

 

1.    Articles 1 through 34 2.    Exhibit 2 –   Proton Interface Control
Document for the MSV Launch Services Program (when signed by the Parties)     
3.    Exhibit 1 –   Proton Launch Services Statement of Work for the MSV Launch
Services Program, dated 24 April 2007, Document No. ILSB-0612-1364,      4.   

All   other Exhibits to this Contract.

ARTICLE 31

ENTIRE AGREEMENT

This Contract, including the Exhibits hereto, constitutes the entire agreement
and understanding between the Parties. No other promises or representations,
either verbal or written, with the exception of duly executed subsequent written
modifications to the Contract shall have any force or effect in regard to the
contractual obligations of the Parties herein.

ARTICLE 32

SEVERABILITY

The invalidity, unenforceability or illegality of any provision hereto shall not
affect the validity or enforceability of the other provisions of this Contract,
which provisions shall remain in full force and effect.

ARTICLE 33

TITLES AND HEADINGS

Titles and headings to Articles, paragraphs and tables in this Contract are
provided for convenience of reference only and shall not affect the meaning or
interpretation of this Contract.

ARTICLE 34

SURVIVAL

Notwithstanding any other provision to the contrary, and in addition to any
other provision in this Contract stated to survive the termination or expiration
of this Contract, the provisions contained in Paragraphs 4.4, 12.2, 13.7,
Article 22, Article 23, and Article 27 shall survive the termination or
expiration of this Contract.

 

27



--------------------------------------------------------------------------------

ILS International Launch Services, Inc. Proprietary Information

 

IN WITNESS WHEREOF, the Parties hereto have executed this Contract as of the day
and year first above written:

 

For MSV       For Contractor Mobile Satellite Ventures LP       ILS
INTERNATIONAL LAUNCH SERVICES, INC. By its General Partner, Mobile Satellite    
Ventures GP Inc.     By:  

/s/ Alexander H. Good

    By:  

/s/ Wendy Mihalic

Name:   Alexander H. Good     Name:   Wendy Mihalic Title:   President and CEO  
  Title:   Vice President, Marketing and sales Date:   5/11/2007     Date:  
5/11/2007

 

28